—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Braatz, J.), dated March 10, 1983, which, after summary hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The petitioner is detained pursuant to a judgment of conviction affirmed by the Appellate Division, First Department (see, People v Grant, 78 AD2d 779, lv denied 52 NY2d 833). He claims here that he was denied the effective assistance of counsel on a prior appeal which resulted in reinstatement of the indictment (see, People v Grant, 63 AD2d 575). However, a writ of habeas corpus is an improper vehicle for testing a claim of ineffective assistance of appellate counsel (cf., People v Bachert, 69 NY2d 593; see, People ex rel. Douglas v Vincent, 67 AD2d 587, affd 50 NY2d 901). Dismissal of the present proceeding was therefore required (see, People v Bachert, supra; People ex rel. Douglas v Vincent, supra). Eiber, J. P., Kunzeman, Sullivan and Harwood, JJ., concur.